Citation Nr: 0315310	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral chronic, 
suppurative pyelonephritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1943.

The appeal to the Board of Veterans Appeals (the Board) was 
taken from rating action in 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In January 1997, the Board remanded the case.  The Board 
again remanded the case in October 2001.  Development of the 
evidence was undertaken by the RO, comprehensive Supplemental 
Statements of the Case (SSOC) were issued and the veteran was 
informed of the pertinent provisions of certain regulatory 
changes.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
that claim.

2.  The veteran manifests no significant current symptoms of 
chronic suppurative pyelonephritis. 

3.  The veteran's genitourinary system disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for chronic bilateral suppurative pyelonephritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, 4.115a, 
4.115b, Diagnostic Codes 7504, 7509 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for pyelonephritis 
which is historically chronic, suppurative and bilateral.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001. VA has indicated that, with the exception of 
the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA." 66 Fed. Reg. 
at 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, as explained in greater 
detail below, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of that law. Subsequently, in a SSOC 
issued in January 2003, the RO considered the veteran's claim 
pursuant to the VCAA. In light of these facts, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  In numerous rating 
decision, letters notifying the veteran of these decisions, a 
Statement of the Case and Supplemental Statements of the 
Case, and in two prior Board remands, the veteran has been 
informed as to the reasons his claim has been denied and of 
the evidence needed to substantiate his claim.  The RO has 
notified the veteran of the regulations pertinent to his 
claim, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claim.  The 
Board provided the veteran further guidance with regard to 
the evidence needed to substantiate his claim in the two 
prior remands.  And the veteran has clearly indicated by his 
responses and participation that he understands and has acted 
upon the relative responsibilities for obtaining evidence 
incumbent on himself versus VA pursuant to Quartuccio v. 
Principi,16 Vt. App. 183 (2002. 

As well, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims. See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  The RO has provided the veteran repeated 
opportunities to elaborate on the facts of his case and on 
several occasions, the veteran has responded with pertinent 
information, all of which has been appropriately acted upon 
to obtain documentation and clinical information.  The 
veteran has not reported, and Board is not aware of, any 
other records that need to be obtained in support of this 
claim.  And finally, the RO has developed the medical record 
to the extent necessary to decide the veteran's claim.  
Examinations which have been conducted when considered with 
the records of recent VA outpatient treatment contain 
findings sufficient to evaluate the veteran's disability 
under applicable diagnostic codes in the Schedule for Rating 
Disabilities (rating schedule).  Delay for further 
examination is not considered necessary to evaluate the 
veteran's claim for an increased rating.

The VCAA does not require remand of all claims pending on its 
effective date. See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and have obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim.  
Further development would thus serve no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2002).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2002).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the level of 
current impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2002). Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

During the pendency of this appeal, effective 1994 and 1998, 
VA amended portions of 38 C.F.R. §§ 4.104, 4.115, the 
regulations governing ratings of the genitourinary system.  
See 59 Fed. Reg. 2,527 (Jan. 18, 1994) (codified as amended 
at 38 C.F.R. § 4.115, 4.115a, 4.115b (1995)); 59 Fed. Reg. 
14,567 (Mar. 29, 1994) (codified as amended at 38 C.F.R. § 
4.115, 4.115a, 4.115b (1995)); 62 Fed. Reg. 65,219 (Dec. 11, 
1997) (codified as amended at 38 C.F.R. § 4.104 (1998)).  As 
previously indicated, under Karnas, 1 Vet. App. at 313, the 
versions of the regulations most favorable to the veteran 
apply unless Congress provides otherwise.  The Board will 
thus evaluate the veteran's claim pursuant to both the former 
and revised regulatory provisions.

Under 38 C.F.R. § 4.115a, DC 7504, as in effect prior to 
1994, pyelonephritis was rated as hydronephrosis (pyuria 
required) pursuant to DC 7509.  Under 7509, a 10 percent 
evaluation was assignable for mild hydronephrosis; only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent evaluation was assignable 
for moderate hydronephrosis; frequent attacks of colic, 
requiring catheter drainage.  A 30 percent evaluation was 
assignable for moderately severe hydronephrosis; frequent 
attacks of colic with infection (pyonephrosis), kidney 
function greatly impaired.  

Code 7509 does not provide for a noncompensable rating, but a 
0 percent rating shall be assigned, nonetheless, when the 
requirements for a compensable rating are not met. 38 C.F.R. 
§ 4.31.  

If, however, the hydronephrosis is severe, then it should be 
rated as renal dysfunction under 38 C.F.R. § 4.115a 
considering such additional factors as the albumin, degree of 
hypertension, edema, lethargy, weakness, anorexia, weight 
loss, limitation of exertion, and the requirement of regular 
dialysis.  Id.

Effective 1994, chronic pyelonephritis is rated as urinary 
tract infection or renal dysfunction, whichever is 
predominant.  38 C.F.R. §§ 4.115a, 4.115b, DC 7504 (2002).  A 
10 percent evaluation is assignable for a urinary tract 
infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is assignable 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalizations (greater than two 
times/year), and/or requiring continuous intensive 
management.  If the urinary tract infection has resulted in 
poor renal function, the symptomatology is evaluated as renal 
dysfunction.  38 C.F.R. 4.115a (2002).

Another option might be to rate by analogy to 38 C.F.R. 
4.114b, Diagnostic Code 7511 (stricture of ureter).  See 38 
C.F.R. 4.20 (2002).  Under Diagnostic Code 7511, stricture of 
the ureter is rated as hydronephrosis under Diagnostic Code 
7509, except if a recurrent stone is present.  

The Board notes that the veteran's service-connected disorder 
could also be rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7518 (2002), for stricture of the urethra, which requires 
considering the voiding dysfunction criteria found in 38 
C.F.R. § 4.115a (2002).  Pursuant to 38 C.F.R. 4.115a, 
voiding dysfunction is rated on the basis of urine leakage, 
urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a 
provides that for voiding dysfunction, the disability should 
be rated as a particular condition as urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence which requires the wearing of absorbent 
materials which must be changed less than 2 times per day is 
to be rated as 20 percent disabling.  A 40 percent rating is 
warranted when such impairment requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent rating requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  A 20 percent rating is 
warranted when there is a daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  A 40 percent rating is warranted when there is a 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.

Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants the assignment of a noncompensable 
evaluation.  A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 1. Post void residuals greater 
than 150 cc.; 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).; 3. Recurrent urinary tract 
infections secondary to obstruction.; 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 30 
percent rating is warranted for obstructed voiding manifested 
by urinary retention requiring intermittent or continuous 
catheterization.

Factual Background

Extensive VA clinical reports are in the file showing that 
the veteran has had numerous complaints but few findings 
referable to his genitourinary tract.

The veteran filed a claim for increased compensation in 
January 1993.  

On VA examination in July 1993, the veteran reported that his 
back ached and that he had nocturia six times a night.  On 
examination, it was noted that he was not having any 
hematuria.  There was no sign of calculi.  Radiograph showed 
three small densities in the right side of the true pelvis 
which were felt to represent either pelvic phlebolith or 
ureteral stones but there was no sign of obstruction.  The 
veteran was shown to have mild levoscoliosis of the lumbar 
spine, presumably positional in nature.  On abdominal 
sonogram, the left kidney measured about 11.5 cms. 
longitudinally by 4.7 cms., anteriorly-posteriorly.  There 
were no calculi or hydronephrosis.  The right kidney measured 
about 9.9 cms. by 5 cm. and had an approximately 6.2 cms by 
4.7 cms. focal anechoic space occupying lesion within its 
lower pole which had a very sharp posterior wall and 
associated acoustic enhancement.  The diagnosis was simple 
right renal cyst.  

In a rating action in September 1993, a 10 percent rating was 
assigned by the RO from the date of the reopened claim 
(January 12, 1993), reflecting an increase from the 
previously assigned noncompensable rating which had been in 
effect since 1949.  The veteran voiced his disagreement with 
that 10 percent rating.  Service connection was also denied 
in that rating for a ureter stricture.  The original rating 
Code had been 7504; in 1994, it was changed to 7509 as being 
more appropriate.  

Subsequent VA outpatient records from 1994 show that the 
veteran continued to complain of back pain which was not felt 
by clinicians to be associated with any kidney dysfunction 
but rather due to degenerative joint disease.  He was also 
treated for unrelated cellulitis.

The RO asked the veteran for additional information 
concerning his private care for the disability.  

A statement was submitted by JLG, M.D., dated in June 1995, 
to the effect that the then 71 year old veteran was 
experiencing some symptoms of prostatitis as a result of 
benign prostatic hypertrophy.

In August 1995, the veteran reported that he had been seen at 
his home by a family doctor since 1988 on those occasions 
when he was too sick to see another physician, but that there 
were no records available from that care.  In another 
document he indicated that he had gone to the VA for pain 
medication which helped his back but not his kidney symptoms. 

On VA examination in September 1995, the veteran reported 
that he had had gross hematuria in service but had not 
visited any physicians for that symptom since then.  He 
complained of lumbar pain over the past 5-6 years and 
occasional urinary incontinence at bedtime, and when sleeping 
and occasional urgency.  On examination, there were no 
abnormalities.  Abdominal sonogram showed a benign cyst on 
the right kidney.  Diagnosis related to the sonogram findings 
and the history of chronic hematuria.  Collateral findings 
included shadowing on the gallbladder thought to suggest 
cholelithiasis.

The 1997 Board remand related to extensive development of the 
evidence.  Response to inquiry of Social Security 
Administration (SSA) was to the effect that the veteran had 
not been entitled to benefits and clinical records were thus 
unavailable as to his health.

VA treatment records included references to various other 
complaints and a report of care for an unrelated perforated 
appendix in March 1999.  Clinical records later obtained 
showed that the veteran had undergone a partial colectomy at 
a private facility due to perforated appendix with 
periappendiceal abscess.  Diagnoses included 
pseudomembraneous colitis and abdominal wall serona.  He 
continued thereafter to be treated for the secondary symptoms 
and back pain with a noted history of urinary tract infection 
and prostatis.

On VA examination in August 1999, the veteran gave a history 
of in-service hematuria.  The examiner noted the prior 
findings of a right kidney cyst and gallbladder findings.  
The veteran was complaining of diminished urinary flow and 
urinary urgency.  Examination findings were entirely normal 
except for the noted presence of benign prostatic 
hyperplasia, right renal cyst of a benign nature and the 
veteran's complaint of chronic hematuria.  It is noted that 
laboratory findings were normal; urinary cytology was thrice 
negative for malignancy; urinalysis and urine cultures showed 
1-5 RBC on high power field. 

On VA examination in November 2002, the examiner described 
findings in detail.  There was no pus in the veteran's urine 
and he did not have hydronephrosis or attacks of colic.  His 
kidney function was not impaired and he was noted to have 
normal serum creatinine testing.  His service-connected 
disabilities were said to be not connected to renal 
dysfunction and did not involve constant adhering with 
hyaline and granular cast.  He did not have transient or 
slight edema and had no elements of hypertension.  His 
disability was found to not be associated with urinary tract 
infection and specifically, his urine cultures were negative.  
Parenthetically, the examiner noted that the veteran had a 
slightly enlarged prostate consistent with a clinical 
diagnosis of benign prostatic hyperplasia (BPH).  He also 
complained of urinary incontinence which was controlled by 
the use of Oxybutynin.  He did not use diapers and the 
examiner felt that the symptoms was associable with the BPH.  
The final diagnoses were fatty liver inflammation, 
cholelithiasis, atherosclerosis, right renal cyst, possible 
surgical wound fat, prostatic calcification, and findings 
suggestive of a small sliding type hiatal hernia.

Analysis

There is a good deal of evidence now in the file with regard 
to the veteran's current general health, including a recent 
history of unrelated problems such as BPH and appendicitis 
and colon difficulties.  In an effort to make absolutely 
certain that all procedural and substantive due process is 
afforded to him, the Board has twice remanded the case and 
the RO has undertaken considerable development of the 
evidence.  The veteran has complained of back pain, but there 
is no medical opinion to associate this with his service-
connected disability.  Similarly, he says he has urinary 
incontinence, but this has been specifically linked to his 
unrelated BPH, not his service-connected chronic kidney 
disorder.

Recent testing has been repeatedly negative, both clinically 
and in laboratory settings.  None of the medical evidence of 
record indicates the veteran has recurrent stone formation 
requiring one or more of the modalities of treatment alluded 
to above and the cyst shown on various tests is entirely 
benign and absent symptomatology.  Absent other symptoms, the 
genitourinary disability must be rated as hydronephrosis 
under Diagnostic Code 7509.  Code 7509 does not provide for a 
noncompensable rating, but a 0 percent rating shall be 
assigned, nonetheless, when the requirements for a 
compensable rating are not met. 38 C.F.R. § 4.31. 

Diagnostic Code 7509 indicates that the minimum compensable 
rating of 10 percent should be assigned for an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent rating under this code requires 
evidence of frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating is warranted if there are 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  The Board notes that the veteran 
has not been shown to have any attacks of colic.  
Consequently, he does not technically fulfill the criteria 
for a 10 percent rating under Diagnostic Code 7509.

The veteran has complained of frequent urination which he 
attributes to his service connected problems and for which he 
asserts that he is entitled to a compensable rating under 38 
C.F.R. § 4.115a, for frequency of voiding.  However, as 
identified above, the Board notes that medical records over 
the years have indicated that the veteran has frequent 
voiding difficulties due to his BPH not his service-connected 
disabilities.  Since the veteran's complaints of voiding 
frequency have not been related to the service-connected 
problems, these symptoms may not be considered in determining 
the veteran's disability rating.  The veteran demonstrates 
none of the symptoms required for a compensable rating let 
alone one in excess of 10 percent under either old or new 
regulatory provisions.  Nonetheless, the RO has assigned a 10 
percent rating as a minimal reflection of his ongoing 
complaints, and the Board finds no basis to disagree with 
that determination.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b). However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations and 
there is no evidence of marked interference with employment.  

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, all of the 
evidence is against assigning an evaluation in excess of 10 
percent under whatever criteria may be used.


ORDER

Entitlement to an increased evaluation for bilateral chronic, 
suppurative pyelonephritis, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

